


Exhibit 10.27


COMPUTER SCIENCES CORPORATION


2011 OMNIBUS INCENTIVE PLAN


INTERNATIONAL PERFORMANCE BASED RESTRICTED STOCK UNIT


AWARD AGREEMENT


1.
Grant of Award.

This Agreement (“Agreement”) is made and entered into as of
_____________________ (the “Grant Date”) by and between Computer Sciences
Corporation, a Nevada corporation (the “Company”), and ________________________,
a full-time employee of the Company and/or one or more of its Subsidiaries (the
“Employee”).
This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the Computer Sciences
Corporation 2011 Omnibus Incentive Plan (the “Plan”) and this Agreement. Except
as defined in Appendix A, capitalized terms shall have the same meanings
ascribed to them under the Plan.
This Award is subject to the data privacy provisions set forth in Appendix B.
Award Granted: ______________ Restricted Stock Units (the “Target Units”)
2.
Settlement of RSUs.

(a)The total number of RSU Shares delivered in settlement of this Award shall be
between 0% and 200%, inclusive, of the number of Target Units and, except as
otherwise provided in this Agreement, shall be determined by the Committee
pursuant to Appendix C to this Agreement based on the Company's performance for
FY2015 (“Fiscal Year 3”). Dividend Equivalents will be paid with respect to such
RSU Shares delivered in settlement at the same time as the Restricted Stock
Units (“RSUs”) are settled.
(b)For purposes of this Section 2, this Award shall be settled on the Scheduled
Settlement Date. The total number of RSU Shares delivered in settlement of the
Award pursuant to this Section 2 shall be reduced by the number of RSU Shares,
if any, delivered in settlement of the Award pursuant to Section 3 below. That
is, to the extent a portion of the Award has vested and been settled pursuant to
Section 3 below, that portion shall not again be settled under the provisions of
this Section 2.
3.
Prorated Settlement of RSUs.

(a)The RSUs shall vest and be settled as to 25% of the Target Units if the
Committee determines that the Company's performance for FY2013 (“Fiscal Year 1”)
is at or above the threshold level of performance specified in Appendix C to
this Agreement.
(b)If the Company's performance for Fiscal Year 1 is such that no portion of the
RSUs vest and are settled under Section 3(a), then the RSUs shall vest and be
settled as to 25% of the Target Units if the Committee determines that the
Company's performance for FY2014 (“Fiscal Year 2”) is at or above the threshold
level of performance specified in Appendix C to this Agreement.
(c)If the Company's performance for Fiscal Year 1 is such that a portion of the
RSUs vest and are settled under Section 3(a), then the RSUs shall vest and be
settled as to an additional 25% of the Target Units if the Committee determines
that the Company's performance for Fiscal Year 2 is at or above the level of
performance that results in a 75% payout pursuant to Appendix C to this
Agreement. For the avoidance of doubt, up to 50% of the Target Units may vest
and be settled under the provisions of this Section 3.




--------------------------------------------------------------------------------




(d)RSUs that vest pursuant to the provisions of this Section 3 shall be settled
as soon as practicable after the date upon which the Company files with the U.S.
Securities and Exchange Commission the Company's Annual Report on Form 10-K for
the applicable fiscal year and calculates the performance results for the
applicable performance period pursuant to Appendix C, but in no event later than
March 15 of the calendar year following the calendar year in which the
applicable fiscal year ends. Dividend Equivalents will be paid with respect to
such RSU Shares delivered in settlement at the same time as the RSUs are
settled.
4.
Effect of Termination of Employment; Approved Termination; Change in Control;
Recoupment and Forfeiture.

(a)Age 62 or Older Other than for Cause, death or Disability with at least 10
Years of Service; Approved Termination. If, prior to the Scheduled Settlement
Date:
(i)the Employee's status as an employee of the Company or any of its
Subsidiaries is terminated after the end of Fiscal Year 1 and during Fiscal Year
2 or Fiscal Year 3 at age 62 or older for no reason, or for any reason other
than Cause, death or Disability, and the Employee shall have been (or for any
other purpose shall have been treated as if he or she had been) a continuous
employee of the Company or its Subsidiaries for at least 10 years immediately
prior to the date of termination of employment status; or
(ii)the Employee's status as an employee of the Company or any of its
Subsidiaries is terminated at any time during the term of the Award and such
termination is specifically approved by the Committee for purposes of this
Section 4(a),
then, the Company shall settle the unvested portion of the RSU in accordance
with Section 2, Section 3 (if applicable), and Appendix C of this Agreement,
without pro ration, on the applicable Settlement Date.
(b)Death or Disability.
(i)If, on or before the end of Fiscal Year 3, the Employee's status as an
employee of the Company or any of its Subsidiaries is terminated by reason of
the death or Disability of the Employee, then, one calendar month after the
Employee's status as an employee of the Company or its Subsidiaries is
terminated (the “Employment Termination Date”) the Company shall settle the
unvested portion of the RSUs in full by delivering a pro-rated amount of the
Target Units in accordance with Section 2, with such pro-ration based on the
Employee's period of service during the applicable performance period.
(ii)If, after the end of Fiscal Year 3 and prior to the Scheduled Settlement
Date, the Employee's status as an employee of the Company or any of its
Subsidiaries is terminated by reason of the death or Disability of the Employee,
then the Company shall settle the unvested portion of the RSUs in accordance
with Section 2 and Appendix C of this Agreement, without pro ration, as soon as
practicable after the Employment Termination Date, but in no event later than
the Scheduled Settlement Date.
(iii)If settlement is by reason of termination due to death, settlement shall be
to the beneficiary designated by the Employee for such purpose.
(c)Cancellation of RSU upon Other Termination of Employment. If, prior to the
last day of Fiscal Year 3, the Employee's status as an employee of the Company
or any of its Subsidiaries is voluntarily or involuntarily terminated other than
pursuant to Section 4(a) or (b) hereof, then any unvested portion of the RSU and
all related Dividend Equivalents shall automatically be cancelled as of the
close of business on the Employment Termination Date.
(d)Change in Control.
(i)Upon a Change in Control that occurs on or before the end of Fiscal Year 3,
the Company shall settle the unvested portion of the RSUs in full, without
pro-ration, by delivering the Target Units within 10 days after the Change in
Control.
(ii)Upon a Change in Control that occurs after the end of Fiscal Year 3 and
prior




--------------------------------------------------------------------------------




to the Scheduled Settlement Date, the Company shall settle the unvested portion
of the RSUs in accordance with Section 2 and Appendix C of this Agreement,
without pro ration, as soon as practicable after the Change in Control, but in
no event later than the Scheduled Settlement Date.
(e)Recoupment and Forfeiture. Settlement of all or a portion of the Award
pursuant to this Section 4 is subject to the forfeiture provisions of this
Section 4. Settlement of all or a portion of the Award is subject to recoupment
by the Company pursuant to Section 6.
5.
Withholding and Taxes.

(a)Regardless of any action the Company and/or the Employer may take with
respect to any or all income tax (including U.S., federal, state and local tax
and/or non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items (collectively, “Tax-Related Items”), the Employee acknowledges
that the ultimate liability for all Tax-Related Items is and remains the
Employee's responsibility and may exceed the amount actually withheld by the
Company and/or the Employer. The Employee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSU,
including, but not limited to, the grant or settlement of the RSU, the
subsequent sale of RSU Shares acquired pursuant to such settlement and the
receipt of any Dividend Equivalents or dividends; and (2) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
RSU to reduce or eliminate the Employee's liability for Tax-Related Items or
achieve any particular result. Furthermore, if the Employee has become subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)Prior to the relevant taxable or tax withholding event, as applicable, the
Employee shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Employee authorizes the Company and/or the Employer, at their discretion, to
satisfy the Tax-Related Items by one or a combination of the following: (i)
withholding all applicable Tax-Related Items from any wages or other cash
compensation paid to the Employee by the Company and/or the Employer, or (ii)
withholding from the proceeds of the sale of the RSU Shares acquired upon
settlement of the RSU pursuant to the Company's cashless settlement program.
(c)Finally, the Employee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee's participation in the Plan that
cannot be satisfied by the means described in this Section. The Company may
refuse to honor the RSU if the Employee fails to comply with his or her
obligations in connection with the Tax-Related Items.
6.
Recoupment and Forfeiture.

(a)Refund of Stock Value; Forfeiture of RSUs.
(i)Refund of Stock Value. If the Employee breaches any of the covenants set
forth in Section 6(b)(i), (ii) or (iii) hereof during the Applicable Restrictive
Period for any Settlement Date, then, if the RSU was settled within the one year
period prior to the occurrence of such event, the Employee shall immediately
deliver to the Company an amount in cash equal to the (i) aggregate Fair Market
Value, determined as of such Settlement Date, of all RSU Shares which were
delivered to the Employee or sold in payment of Tax-Related Items on such
Settlement Date and (ii) Dividend Equivalents paid to the Employee in respect of
the RSU Shares.
(ii)Forfeiture of RSUs. If the Employee breaches any of the covenants set forth
in Section 6(b)(i), (ii) or (iii) hereof prior to the Settlement Date for the
RSU, the RSU shall be terminated and forfeited.
(b)Triggering Events. The events referred to in Sections 4(e) and 6(a) hereof
are as follows:




--------------------------------------------------------------------------------




(i)Non-Disclosure and Non-Use of Confidential Information. The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee's employment
at the Company for the benefit of the Company) during the period of including
during his/her employment with the Company or at any time thereafter. The
Employee agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information.
(ii)Non-Solicitation of the Company's Employees, Clients, and Prospective
Clients. During the time of the Employee's employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Company's General Counsel, engage in any of the conduct described
in paragraphs (A) and (B) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:
(A)hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;
(B)solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.
(iii)Non-Competition. During the time of the Employee's employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company's General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.
(c)Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall be
released from (i) all of his or her obligations under Section 6(a) hereof in the
event that a Change in Control occurs within three years prior to the Employment
Termination Date, and (ii) some or all of his or her obligations under Section
6(a) hereof in the event that the Committee (if the Employee is an executive
officer of the Company) or the Company's Chief Executive Officer (if the
Employee is not an executive officer of the Company) shall determine, in their
respective sole discretion, that such release is in the best interests of the
Company.
(d)Effect on Other Rights and Remedies. The rights of the Company set forth in
this Section 6 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 6(b) hereof.
(e)Reasonableness. The Employee agrees that the terms and conditions set forth
in this Section 6 are fair and reasonable and are reasonably required for the
protection of the interests of the Company. If, however, in any judicial
proceeding any provision of this Section 6 is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.
(f)Clawback. As an additional condition of receiving this Award, the Employee
agrees and acknowledges that the Award shall be subject to repayment to the
Company in whole or in part in the event of a financial restatement or in such
other circumstances as may be required by applicable law or as




--------------------------------------------------------------------------------




may be provided in any clawback policy that is adopted by the Company.
7.
Registration of Units.

The Employee's right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).
8.
Certain Corporate Transactions.

In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.
9.
Shareholder Rights.

The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.
10.
Assignment of Award.

Except as otherwise permitted by the Committee, the Employee's rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee's rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.
11.
Notices.

Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
(a)by registered or certified United States mail, postage prepaid, to Computer
Sciences Corporation, Attn: Corporate Secretary, 3170 Fairview Park Drive, Falls
Church, VA 22042, United States of America; or
(b)by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042, United
States of America.
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
12.
No Advice Regarding RSU.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee's participation in the
Plan, or the Employee's acquisition or sale of RSU Shares. The Employee is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding the Employee's participation in the Plan before taking any
action related to the Plan.
13.
Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The




--------------------------------------------------------------------------------




Company may place a “stop transfer” order against shares of the Common Stock
issued pursuant to this Award until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this Section 13
have been complied with.
14.
Stock Exchange; Applicable Laws.

Notwithstanding anything to the contrary in this Agreement, no RSU Shares
delivered upon settlement of the RSU, and no certificate representing all or any
part of such shares, shall be issued or delivered if, in the opinion of counsel
to the Company, such issuance or delivery would cause the Company to be in
violation of, or to incur liability under, any securities law, or any rule,
regulation or procedure of any U.S. national securities exchange upon which any
securities of the Company are listed, or any listing agreement with any such
securities exchange, or any other requirement of law or of any administrative or
regulatory body having jurisdiction over the Company.
15.
Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
16.
Plan.

The RSU is granted pursuant to the Plan, as in effect on the Grant Date, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no such amendment shall deprive the
Employee, without his or her consent, of the RSU or of any of the Employee's
rights under this Agreement. The interpretation and construction by the
Committee of the Plan, this Agreement and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon the Employee. Until the RSU is settled in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.
17.
No Employment Guaranteed.

No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its Subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its Subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without Cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its Subsidiaries other than the Plan. The
Employee hereby acknowledges and agrees that the Employer may terminate the
employment of the Employee at any time and for any reason, or for no reason,
unless applicable law provides otherwise or unless the Employee and the Employer
are parties to a written employment agreement that expressly provides otherwise.
18.
Nature of Company Restricted Stock Unit Grants.

The Employee acknowledges and agrees that:
(a)the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b)the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSU by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs, even if RSUs have been granted repeatedly in the past;
(c)all decisions with respect to future grants of RSUs by the Company will be
made in




--------------------------------------------------------------------------------




the sole discretion of the Company;
(d)the Employee's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee's employment or service relationship (if any)
at any time;
(e)the Employee is voluntarily participating in the Plan;
(f)the future value of the RSU and RSU Shares is unknown and cannot be predicted
with certainty;
(g)the RSU and RSU Shares are an extraordinary item which does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Employee's employment or service
contract, if any;
(h)the RSU and the RSU shares are not intended to replace any pension rights or
compensation;
(i)the RSU and the RSU Shares are not part of normal or expected compensation or
salary for any purposes, including, without limitation, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, or
end of service payments, or any bonuses, long-service awards or pension or
retirement or welfare benefits, or any similar payments, and in no event should
be considered as compensation for, or relating in any way to, past services for
the Company, the Employer or any Subsidiary or affiliate of the Company;
(j)the RSU and the Employee's participation in the Plan will not be interpreted
to form an employment or service contract or relationship with the Company or
any Subsidiary or affiliate of the Company;
(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Employee's employment
by the Employer or the Company (or any Subsidiary) (for any reason whatsoever
and whether or not in breach of local labor laws and whether or not later found
to be invalid) and in consideration of the Award to which the Employee is not
otherwise entitled, the Employee irrevocably agrees never to institute any claim
against the Employer, the Company or any Subsidiary, waives his or her ability,
if any, to bring any such claim and releases the Employer, the Company and any
Subsidiary from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by accepting the
Award, the Employee shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims; and
(l)in the event of termination of the Employee's employment (whether or not in
breach of local labor laws), the Employee's right to settlement of the RSU under
the Plan, if any, will terminate effective as of the date that the Employee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law), and the Committee shall
have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of the RSU.
19.
Governing Law; Consent to Jurisdiction.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, may be brought in the state
courts for the County of Washoe, State of Nevada, United States of America, and
the parties hereto hereby consent to the jurisdiction of such courts.
20.
Entire Agreement; Amendment and Waivers.

This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not




--------------------------------------------------------------------------------




stated or incorporated by reference herein, shall bind either party hereto. None
of the terms and conditions of this Agreement may be amended, modified, waived
or canceled except by a writing, signed by the parties hereto specifying such
amendment, modification, waiver or cancellation. A waiver by either party at any
time of compliance with any of the terms and conditions of this Agreement shall
not be considered a modification, cancellation or consent to a future waiver of
such terms and conditions or of any preceding or succeeding breach thereof,
unless expressly so stated.
21.
Section 409A Compliance.

Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU Share
pursuant to this Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (“409A Taxes”) as applicable at the time such settlement is
otherwise required under this Agreement, then such payment may be delayed to the
extent necessary to avoid 409A Taxes. In particular:
(a)if the Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee's “separation from
service” (other than due to death) within the meaning of Section 1.409A-1(h) of
the Treasury Regulations, such settlement shall be delayed until the earlier of
(i) the first business day following the expiration of six months from the
Employee's separation from service, (ii) the date of the Employee's death, or
(iii) such earlier date as complies with the requirements of Section 409A (the
“Settlement Delay Period”); and
(b)if all or any part of such RSU Share has been converted into cash pursuant to
Section 8 hereof, then:
(i)upon settlement of such RSU Share, such cash shall be increased by an amount
equal to interest thereon for the Settlement Delay Period at a rate equal to the
120-month rolling average yield to maturity of the index called the “Merrill
Lynch U.S. Corporates, A Rated, 15+ Years Index” (or any successor index, or if
neither exists, the most similar index which does exist) as of December 31 of
the year preceding the year in which the Settlement Delay Period commences,
compounded annually; and
(ii)the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU Share, including the interest to be paid with respect
thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably funding a trust for the benefit of the Employee, but only if the
establishment of such trust does not result in any taxes or penalties becoming
due under Section 409A(b). Such trust shall be a grantor trust described in
Section 671 of the U.S. Internal Revenue Code and intended not to cause tax to
be incurred by the Employee until amounts are paid out from the trust to the
Employee. The trust shall provide for distribution of amounts to the Employee in
order to pay taxes, if any, that become due on the amounts as to which payment
is being delayed during the Settlement Delay Period pursuant to this Section 20,
but only to the extent permissible under Section 409A of the U.S. Internal
Revenue Code without the imposition of 409A Taxes. The establishment and funding
of such trust shall not affect the obligation of the Company to pay the Delayed
Cash Payment pursuant to this Section 21.
22.
Language.

If the Employee has received the Agreement or any other document related to the
Plan translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.




--------------------------------------------------------------------------------




23.
Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means or request
the Employee's consent to participate in the Plan by electronic means. The
Employee hereby consents to receive such documents by electronic delivery and,
if requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
24.
Severability.

Any provision of the Agreement which is invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of the Agreement invalid, illegal or unenforceable in any other
jurisdiction.
25.
Appendix.

Notwithstanding any provision in the Agreement to the contrary, the RSU shall be
subject to the special terms and provisions as set forth in an Appendix to the
Agreement for the Employee's country of residence, if any. Moreover, if the
Employee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Employee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
26.
Imposition of Other Requirements.

The Company reserves the right to impose other requirements on the Employee's
participation in the Plan, on the RSU and on any RSU Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Employee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.




IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the Grant Date.
COMPUTER SCIENCES CORPORATION


By ______________________________
William L. Deckelman, Jr.
Vice President and General Counsel








EMPLOYEE




--------------------------------------------------------------------------------




___________________________________________
«Name_x»


The Employee acknowledges receipt of the Plan and a Prospectus relating to this
award, and further acknowledges that he or she has reviewed this Agreement and
the related documents and accepts the provisions thereof.

___________________________________________




Appendix A
27.
Definitions.

For purposes of this Agreement:
(a)“Applicable Restrictive Period” shall mean, with respect to each Settlement
Date, the period set forth in Section 6(b)(i), (ii) or (iii) hereof,
respectively.
(b)“Cause” shall mean: (A) fraud, misappropriation, embezzlement or other act of
material misconduct against the Company or any of its affiliates; (B) conviction
of a felony involving a crime of moral turpitude; (C) willful and knowing
violation of any rules or regulations of any governmental or regulatory body
material to the business of the Company; or (D) substantial and willful failure
to render services in accordance with the terms of his or her employment (other
than as a result of illness, accident or other physical or mental incapacity),
provided that (X) a demand for performance of services has been delivered to the
Employee in writing by the Employee's supervisor at least 60 days prior to
termination identifying the manner in which such supervisor believes that the
Employee has failed to perform and (Y) the Employee has thereafter failed to
remedy such failure to perform.
(c)“Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 6(b)(ii)(B) and (ii) the date of the termination of the Employee's
employment with the Company for any reason.
(d)“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company's business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company's
capabilities include, but are not limited to, system design and integration,
information technology and business process outsourcing, applications software
development, Web and application hosting, mission support and management
consulting; and that the Company actively solicits business and services clients
located throughout the United States and the world. A non-exhaustive list of the
Company's Competitors includes Accenture, Xerox/ACS, HP/EDS, General Dynamics,
IBM, L-3 Communications, Lockheed Martin, Northrop Grumman, Dell/Perot Systems,
SAIC, Oracle/Sun Microsystems, Unisys Corporation, Infosys, WiPro, Tata,
Cognizant, or any subsidiary or affiliate thereof.
(e)“Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company's business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database




--------------------------------------------------------------------------------




technologies or technological information, formulae, designs, process and
systems information, intellectual property rights, and any other confidential or
proprietary information which relates to the business of the Company or to the
business of any client or vendor of the Company or any other party with whom the
Company agrees to hold information in confidence, whether patentable,
copyrightable or protectable as trade secrets or not. Confidential Information
does not include information which is (i) already known by the Employee without
an obligation of confidentiality, (ii) publicly known or becomes publicly known
through no unauthorized act of the Employee, (iii) rightfully received from a
third party without an obligation of confidentiality, (iv) disclosed without
similar restrictions by the Company to a third party (other than an affiliate or
customer of the Company), or (v) approved by the Company, in writing, for
disclosure.
(f)“Employer” shall mean the Employee's employer.
(g)“Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 6(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee's employment with the Company for any reason and in each case whose
identity became known to the Employee in connection with the Employee's
relationship with or employment by the Company.
(h)“Scheduled Settlement Date” shall mean the date that is as soon as
practicable after the date upon which the Company files with the U.S. Securities
and Exchange Commission the Company's Annual Report on Form 10-K for Fiscal Year
3 and calculates the performance results for the performance period pursuant to
Appendix C, but in no event later than March 15 of the calendar year following
the calendar year in which Fiscal Year 3 ends.
(i)“Settlement Date” shall mean, with respect to each RSU Share, the date upon
which the RSU was settled by the delivery of such RSU Share to the Employee or
the date upon which such RSU Share was sold in payment of Tax-Related Items.
(j)“RSU Shares” shall mean the number of shares of Common Stock to be delivered
upon settlement of the RSU.
Appendix B
28.
Data Privacy.

(a)In order to implement, administer, manage and account for the Employee's
participation in the Plan, the Company and its Subsidiaries and affiliates
and/or the Employer may:
(i)collect and use certain personal data regarding the Employee, including,
without limitation, the Employee's name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all RSUs and other
stock based incentives granted, awarded or sold to the Employee by the Company
(collectively, the “Data”);
(ii)transfer the Data, in electronic or other form, to employees of the Company
and its Subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee's country or in other
countries that may have different data privacy laws and protections than the
Employee's country;
(iii)transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
settlement of the RSU; and
(iv)retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee's participation in the Plan.
(b)The Employee hereby consents to the collection, use, transfer and retention
of the




--------------------------------------------------------------------------------




Data, as described in this Agreement, for the exclusive purpose of implementing,
administering, managing and accounting for the Employee's participation in the
Plan.
(c)The Employee understands that by contacting his or her local human resources
representative, the Employee may:
(i)view the Data;
(ii)correct any inaccurate information included within the Data;
(iii)request additional information regarding the storage and processing of the
Data
(iv)request a list with the names and addresses of any potential recipients of
the Data; and
(v)under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.
(d)The Employee understands that he or she may refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. The Employee understands, however, that refusing
or withdrawing his or her consent may affect his or her ability to participate
in the Plan. For more information on the consequences of the Employee's refusal
to consent or withdrawal of consent, the Employee understands that he or she may
contact his or her local human resources representative.






